Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 31 January 2022. Claims 1, 16, and 23 have been amended. Claims 19 and 20 have been cancelled. Claims 10-15 have been withdrawn. Claims 1-9, 16-18, and 21-25 are pending and examined below.

Response to Remarks/Amendment
	3.  Applicant's remarks filed 31 January 2022 have been fully considered and they are considered partially persuasive. The remarks will be addressed below in the order in which they appear in the noted response.

35 U.S.C. 101
4. Applicant's arguments filed 31 January 2022 have been fully considered and they are not considered persuasive.
	The applicant argues “Applicant respectfully submits that claim 1, as amended, overcome the 101 rejection and are directed to statutory subject matter. Claims 16 and 23 recite features substantially similar to claim 1 and are statutory for similar reasons. Applicant respectfully submits that the dependent claims are statutory based upon both their reliance on an statutory independent claim and for their recitation of unique statutory features.”
The examiner respectfully disagrees. The applicant argues that the amended claims demonstrate statutory subject matter and not an abstract idea. However, the amended claims describe generating a sale price for the object for sale based on the determined prices based on algorithms and images obtained of the object for sale. This describes the observation, evaluation and judgement of information which is a mental process. Furthermore, the generating of a sale price with images and algorithms demonstrates a commercial process for business relations which is certain methods of organizing human activity. Therefore, as determined by the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG), the amended claims demonstrate an abstract idea and not statutory subject matter. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5. Claims 1-9, 16-18, and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-9, 16-19, and 21-24 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.
The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).
The limitations and steps described in Claim 1 is generally comprising: displaying and configured to capture an image of an object for sale (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); displaying a visual indicator corresponding to how to position the object for sale (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); receiving, an image of the object for sale captured (Receiving Information; observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining comprises one or more images of pre-identified objects that have sold, stored a price for which each respective pre-identified object that has sold; identifying the object for sale from the received image based on a comparison of the received image with the one or more images of the pre-identified objects previously sold using at least one of an edge detection algorithm or a color filtering algorithm executed by a neural network (Analyzing and Receiving Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity; and mathematical relationships; mathematical concepts); requesting, from a user, additional information regarding one or more features of the object for sale identified based on the comparison of the received image of the object for sale with the one or more images of the pre-identified objects previously sold on the marketplace (Transmitting and Analyzing Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); determining, the price for each of a subset of the pre-identified objects that have sold, wherein each of the pre-identified objects of the subset correspond to the identified object for sale (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); generating a sale price for the object for sale based on the determined prices (Transmitting and Analyzing the Information; observation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); and providing, the sale price for the object for sale (Transmitting Information; evaluation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity) which under its broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of mental process and organizing human activity and mathematical concepts but for the recitation of generic computer components. That is, other than reciting “computer-implemented”, “mobile device”, “processors”, “interface” and “electronic marketplace”, nothing in the claim elements precludes the steps from practically being performed or read into the mind for the purposes of organizing human activity and mathematical concepts. For example, but for the “computer-implemented”, “mobile device”, “processors”, “interface” and “electronic marketplace”, language, generating a sale price for the object for sale based on the determined prices based on algorithms is similar to what an analytics manager in charge with modeling the pricing of merchandise does for a store or business, basing prices on what is selling thus a determined price. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for observation, evaluation, and judgement the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these processes recite limitations for Commercial Interactions, a “Method of Organizing Human Activity”. The processes also recite mathematical relationships which are “Mathematical Concepts”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than “computer-implemented”, “mobile device”, “processors”, “interface” and “electronic marketplace”. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps such as receiving and transmitting data about pricing objects for sale (receiving and transmitting information) is insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
[0034] Mobile device 116 may include a mobile phone, laptop, gaming system, tablet, desktop, smart television, wearable, appliance or other computing device that is capable of9886572-1 Atty. Dkt. No. 4223.0020001 -7-taking pictures and/or video, and transmitting image(s) 108 to IE 102. In an embodiment, mobile device 116 may include a camera that is capable of capturing image 108. In an embodiment, mobile device 116 may be executing a web-based or local app that is connected to the cloud or other network of computers through which mobile device 116 sends and receives communications with IE 102, including image 108 and pricing information 104.

Which shows that this is a generic system being utilized for this process, such as any computer like a laptop with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer such as a laptop, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmission steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computing device identifying attributes, nor the transmitting and receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere receipt or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 16 and 23 also contains the identified abstract ideas above, with the additional elements of a memory and “non-transitory processor-readable medium”, which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2-9, 17-18, 21-22, and 24-25 also contain the identified abstract ideas, further limiting them such as by describing further steps of determining items sold and pricing, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, claims 1-9, 16-18, and 21-25 are ineligible.
For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Allowable Subject Matter

	6. Claims 1-9, 16-18, and 21-25 would be allowable if rewritten or amended to overcome the
rejection(s) under U.S.C. 101 set forth in this Office action.

Subject Matter Overcoming Art of Record
	7. The following is an examiner's statement of reasons for allowance: The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “…displaying an interface associated with an electronic marketplace and configured to capture an image of an object for sale via a mobile device; displaying a visual indicator corresponding to how to position the object for sale within the interface…determining that the electronic marketplace comprises one or more images of pre-identified objects that have sold…comparison of the received image with the one or more images of the pre-identified objects previously sold on the electronic marketplace using at least one of an edge detection algorithm or a color filtering algorithm executed by a neural network…wherein each of the pre-identified objects of the subset correspond to the identified object for sale…”

	The most closely applicable prior art of record is referred to in the Office Action mailed 31 January 2022 as Metnick et al. (United States Patent Application Publication No. 2017/0372392).

Metnick et al. provides storage for exchange items, agreements, and rules where the validating exchange items and creating records for validated exchange items where the exchange items includes data regarding a value, a serial number, and issuance information
While Metnick et al. is similar to the instant application in many respects, there are clear patentable distinctions. Initially, while Metnick et al. utilizes stored information for validating exchange items and creates records for the exchange items, Metnick et al. fails to further assess generating a sale price for the object for sale based on the determined prices based on algorithms such as neural networks and images generated. Accordingly, Metnick et al. fails to teach the subsequent determined prices based on algorithms and images generated.

Secondary reference to Shpanya et al. (United States Patent Application Publication No. 2017/0109767) provides a real-time dynamic pricing system where a seller defines a product that is sold via the seller's webstore and another webstore that competes with it. However, the real-time dynamic pricing system does not base the determined prices based on algorithms such as neural networks and images generated.

Tertiary reference to Lewis et al. (United States Patent Application Publication No. 2018/0089833) provides detecting and modeling features of a building with a plurality of images which automatically detects contours and infers interior roof features of the building. However, the detecting and modeling of features does not base the determined prices based on algorithms such as neural networks and images generated.

According, the Metnick et al. in view of Shpanya et al. in further view of Lewis et al. fails to teach or render obvious at least “…displaying an interface associated with an electronic marketplace and configured to capture an image of an object for sale via a mobile device; displaying a visual indicator corresponding to how to position the object for sale within the interface…determining that the electronic marketplace comprises one or more images of pre-identified objects that have sold…comparison of the received image with the one or more images of the pre-identified objects previously sold on the electronic marketplace using at least one of an edge detection algorithm or a color filtering algorithm executed by a neural network…wherein each of the pre-identified objects of the subset correspond to the identified object for sale…” as required by claims 1-9, 16-18, and 21-25. 

Conclusion
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        4/30/2022


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683